Filed pursuant to Rule 497(e) File No. 333-167730 CORPORATE CAPITAL TRUST, INC. Supplement dated August 13, 2012 To Prospectus dated April 27, 2012 This supplement contains information that supplements and amends certain information contained in the accompanying prospectus of Corporate Capital Trust, Inc. dated April27, 2012, as previously supplemented and amended (as so supplemented and amended, the “Prospectus”).This supplement is part of, and should be read in conjunction with, the Prospectus.The Prospectus has been filed with the Securities and Exchange Commission, and is available at www.sec.gov or by calling (866) 650-0650.Capitalized terms used in this supplement have the same meanings as in the Prospectus, unless otherwise stated herein. Before investing in shares of our common stock, you should read carefully the Prospectus and this supplement and consider carefully our investment objective, risks, charges and expenses. You should also carefully consider the information disclosed in the section of the Prospectus captioned “Risk Factors” before you decide to invest in our common stock. This supplement amends the indicated sections of the Prospectus as follows: Prospectus Summary The first bullet in the bulleted list in the subsection entitled “Risk Factors” is replaced in its entirety with the following: ● We were formed on June 9, 2010, and commenced operations on June 16, 2011 upon meeting our minimum offering requirement of selling, in aggregate, $2 million in common stock. We are subject to all of the business risks and uncertainties associated with any business with a relatively short operating history, including the risk that we will not achieve our investment objective and that the value of our common stock could decline substantially. Risk Factors The “Risk Factors” section of the Prospectus is amended by replacing the risk factor captioned “We have less than one year of operating history” in its entirety with the following: We have a limited operating history. We were formed on June 9, 2010, and commenced operations on June 16, 2011 upon meeting our minimum offering requirement of selling, in aggregate, $2 million in common stock. We are subject to all of the business risks and uncertainties associated with any business with a relatively short operating history, including the risk that we will not achieve our investment objective and that the value of our common stock could decline substantially. Suitability Standards This section is amended by deleting the entire paragraph designated “Kentucky,” which entire paragraph reads as follows: Kentucky – An investment in our securities is limited to Kentucky investors who have (i) a gross annual income of at least $85,000 and a net worth of at least $85,000 or (ii) a net worth of at least $300,000. Net worth shall be determined exclusive of home, home furnishings and automobiles. (At such time as we have (i) raised $20 million in gross offering proceeds; and (ii) achieved four consecutive quarters of GAAP earnings or one full fiscal year of GAAP earnings; then the suitability standard for Kentucky investors shall adjust to (i) a gross annual income of at least $70,000 and a net worth of at least $70,000 or (ii) a minimum net worth of $250,000.) This supplement further amends the Prospectus as follows: QUARTERLY REPORT ON FORM 10-Q On August 13, 2012, Corporate Capital Trust, Inc. filed its Quarterly Report on Form 10-Q (the “Form 10-Q”) for the six months ended June30, 2012.The text of the Form 10-Q is attached hereto and is incorporated herein by reference. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 814-00827 Corporate Capital Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 27-2857503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) CNL Center at City Commons 450 South Orange Avenue Orlando, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (866)745-3797 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) ofthe Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrantwas required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer,or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).
